Citation Nr: 1701125	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-43 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Augusta, Maine RO.  The case is now in the jurisdiction of the Indianapolis, Indiana RO.  In October 2013, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  In March 2014, January 2015, and September 2015, the case was remanded for additional development.


FINDING OF FACT

A chronic acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and any current psychiatric disability is not shown to be related to his service or to have been caused or aggravated by his service-connected diabetes mellitus, erectile dysfunction, and/or hypertension.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
During the October 2013 videoconference Board hearing, the undersigned advised the appellant of what is needed to substantiate the claim (evidence of a nexus between the claimed psychiatric disability and his service and/or a service-connected disability(ies)); his testimony reflects that he is aware of what is necessary to substantiate the claim.

The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in April 2011, April 2014, and June 2016.  As will be discussed in greater detail below, the Board finds the examinations and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
  
Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran claims that his psychiatric disability is related (secondary) to his service-connected disabilities, which include type 2 diabetes mellitus, rated 20 percent; hypertension, rated 0 percent and erectile dysfunction (ED) (compensated by an award of special monthly compensation).  His STRs show that on January 1970 service separation examination, he reported a history of depressive or excessive worry and nervous trouble; the examiner noted a history of "situational depression; no complications, no sequelae".  The STRs are otherwise silent for psychiatric disability.  

On April 2011 VA examination, the examiner stated that the Veteran had adequate psychosocial functioning with limited functioning in hobbies and leisure activities, which seemed to be a result of both physical pain as well as loss of motivation from depression.  It was noted his diabetes was diagnosed 25 to 30 years earlier, and he also has low back osteoarthritis which causes him to struggle to walk on some days.  He reported taking Lexapro for 4 to 5 years, which his wife stated has helped by mellowing him out.  He reported that he started getting depressed during the military, when he was in Thailand, his parents were divorcing, his daughter was sick, and he worked 12 hours on and 12 hours off.  He reported having problems sleeping since he was laid off from his job, noting days when he would stay in bed and not shower because he had nothing to do and nowhere to go.  He reported having nights of not sleeping well due to worry about finances, as he had difficulty covering his bills.  He reported sometimes feeling down due to ED although his wife did not complain.  He reported a few occasions of having pain in his arm and chest over the previous year; his doctor tested him and noted it was likely stress.  He reported that the thing that had bothered him the most was "people that have control over my life".

Following mental status examination, the diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner noted a history of depressive symptoms at various times in the Veteran's life including around his divorces, and his presentation was more indicative of his current life stressors of being laid off work with relatively little success at ongoing employment for the previous two years in combination with financial stress.  The examiner opined that there may also be some increased depressed mood due to limited mobility and chronic pain from his back.  The examiner opined that there is no clear connection between his symptoms of depression/anxiety and type 2 diabetes based on onset of symptoms and the Veteran's report of various responses to the events that have happened.  Furthermore, the examiner noted that even when asked about his diabetes, the Veteran made no claim that it was the source of any significant depression.  His current presentation had also become worse since his occupational problems whereas he had a relatively stable history of functioning given that he had had diabetes for many years.  It was also  noted there were no medical records indicating a significant history of depression; outside of Lexapro from his family physician which he had more recently taken, there was no previous history of medication or treatment from a family physician or a psychiatrist.  The examiner opined that the Veteran's depression is less likely as not (less than 50/50 probability) caused by or a result of diabetes mellitus.  The examiner stated that the Veteran noted other sources for depression including job loss, previous relational issues, financial stress, and low self-worth, and he relate depression to diabetes.  Based on [the examiner's] clinical expertise as well as diagnostic criteria in DSM-IV, the Veteran met the criteria for an adjustment disorder, and the primary stressor was loss of job and finances.  The examiner found that there was also some evidence, based on the Veteran's report, that limited mobility and chronic pain contributed to his depressed mood.

At the October 2013 Board hearing, the Veteran and his spouse testified that his diabetes was initially diagnosed in 1993 and his depression started afterward.

In a December 2013 letter, the Veteran's family practice physician Dr. Lewis stated that he has been treating the Veteran for diabetes since 1991, hypertension since 2001, erectile dysfunction since 2004, and depression since 2008.

On April 2014 VA examination, the Veteran reported that he was laid off in April 2009 after working for one company19 years.  He reported being depressed when he first got laid off, had some issues with concentration, and had increased problems in his marriage because they were not used to being together all the time. He could not pick up work because construction was down at that time.  He reported limitations due to his back, including standing.  He noted traumatic experiences related to his divorces, and he lost his mother, niece, and grandfather in the same year when he was 30 years old.  He reported more of an issue of overt depressed mood since being laid off, in addition to a lawsuit against the town due to being accused of lying.  He reported more recently having problems sleeping, noting that he would lie awake and think about "this stuff".  He reported getting down on his current life due to his age and place in life as well as self-esteem issues and marital issues; relationship problems with his wife were also a significant stressor, and there were some months when money was   tight.  Regarding medical issues, he took insulin twice a day and prior to each meal, with some good days and some bad days regarding his numbers.  He reported daily arthritis pain for many years; he had some days where he had difficulty standing up or getting on the floor, and had problems with the low back and hips.  He wore a CPAP for sleep apnea and took sleep medications.  He reported taking citalopram for several years, reporting that pain could affect his mood/irritability.

Following a mental status examination, the diagnosis was adjustment disorder with mixed anxiety and depressed mood, persistent.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that there is no evidence linking the Veteran's symptoms of anxiety/depression with his service-connected diabetes.  The examiner stated that in-depth interview with the Veteran and his spouse suggested that contributing factors included life stressors such as occupational and ongoing legal dispute with a local township as well as marital relationship issues and financial stress.  The examiner opined that (whereas he keeps copious records of his blood levels and diligently monitors his condition, making adjustments when his blood sugar is low) there is no evidence that diabetes has exacerbated the Veteran's symptoms.  The examiner opined that report of irritability/moodiness and variable points of depression are not linked with these instances, and any connection at this point would be pure speculation.  Given the history of variable depressed features, marital issues (fourth marriage), and characterological issues that present in his relationships and occupations, the examiner opined that the most likely presentation for the Veteran's depressed mood and various anxieties are psychosocial factors with him having various coping patterns under stress resulting in irritability in his marriage.  The examiner reviewed Dr. Lewis's letter, which notes treatment for both diabetes and depression but does not provide any additional evidence that would link the two.  The examiner stated that the Veteran presented with mild but persistent symptoms of depressed mood, irritability, jitteriness, worry, and anhedonia with variable frequency.  The examiner noted that an adjustment disorder has an identified stressor, which in this case was related to marital/relational issues, financial distress, and identity/stage of life issues related to his occupation.  He had also had more recent issues with the town resulting in a lawsuit; the examiner noted that this was the primary issue causing the Veteran concern and stress.  The examiner opined that the Veteran's impairment was seen primarily in his marital relationship with a history of turbulent relationships.  The examiner reviewed Dr. Lewis's letter, finding that it indicated both diabetes and depression but provided no additional evidence than what was previously known regarding both conditions, nor did it provide any additional evidence that would link the two.  The examiner noted that the Veteran is diligent in tracking and recording his numbers related to diabetes and subsequent care, and he has good insight into changes in blood sugar and awareness of when to check himself and intervene.  The examiner opined that marital issues and identity issues regarding life and self-worth are not related to this with nothing in past medical records that would connect these issues.

In a May 2014 letter, the Veteran's family practice physician Dr. Lewis stated that he has been treating the Veteran for diabetes mellitus since 1991, hypertension since 2001, and erectile dysfunction since 2004; medication for depression was started in 2008.  He noted that the Veteran had voiced concerns regarding how erectile dysfunction affects his marriage, which Dr. Lewis opined has exacerbated the Veteran's depression.  Dr. Lewis stated, "As for the depression diagnosis, a person could understand how [the Veteran's] diagnosis has at least been exacerbated with a diagnosis of diabetes mellitus and erectile dysfunction."  Dr. Lewis noted there is no cure for diabetes mellitus, and it has been linked to blindness, kidney failure, loss of limbs or digits, heart attacks and strokes.  Dr. Lewis stated, "I believe that since [the Veteran's] diabetes mellitus, which is predated more than 10 years, that the hypertension, erectile dysfunction and depression there is a strong likelihood they are related or an exacerbation of these problems. ... Finally, he has developed depression from his medical problems caused by diabetes."

On June 2016 VA examination (pursuant to the Board's September 2015 remand), it was noted that the Veteran's January 1970 separation examination indicated he had had some "situational depression" (he had checked depression and nervousness on the form) but apparently without complications or sequelae.  The Veteran denied any treatment at that time or since until about 9 years earlier, when he was started on Lexapro by his private primary care physician.  He reported that he was having trouble on the job with a new boss and was eventually laid off along with others.  He reported that he was laid off from his design job of 20 years in 2009; he had hoped to work until age 70 but the new boss came in and laid people off.  Because of that stress, he began taking psychotropic medication.  He reported that work had generally gone well until that time.  His treatment had continued, including for a time prescriptions by VA primary care providers, and he was seen by a VA psychologist once in 2011; an adjustment disorder in part related to financial stress was diagnosed.  He reported that he is now taking Celexa, prescribed outside of VA.  He has had no psychotherapy and has not felt the need for it.  He reported that his main symptoms are anxiety (some worry and nervousness) and irritability (without violence); these symptoms have been helped with the medication.

Following a mental status examination, the examiner opined that the Veteran has sufficient symptoms for a diagnosis of Unspecified Depressive Disorder, for which he has been on medication for about 9 years, and the medication is helpful.  The examiner noted that on 2011 and 2014 VA examinations the diagnosis was Adjustment Disorder with anxiety and depression; under DSM-5, adjustment disorders are normally for conditions lasting only six months, so Unspecified Depressive Disorder was diagnosed instead.  The examiner opined that the etiology of the Veteran's current problems with depression appears to be, at least in part, as likely as not, being forced into an early retirement (losing a job he liked for 20 years) and leading to financial problems.  It was somewhat of an adjustment after many years working in jobs that he liked, and he reacted with anger and depression.  The examiner asked the Veteran to what extent any of his physical problems had had a negative effect on his life, and he replied that the arthritis is the main thing as he cannot do as much physically as he used to.  He reported that the diabetes is watched closely, helped by his wife, and has not been a factor in his depression.  He reported that the hypertension also does not appear to have made any changes in his life, and he sleeps a lot better now that his sleep apnea is treated with a C-PAP machine.  The examiner opined that these current symptoms do not appear to be related to whatever was going on at the time of discharge from the Air Force; symptoms then were described as situational, without complications or need for treatment, and he was discharged in 1970 and had no problems with depression until nearly 40 years later.  Thus, the examiner opined that it is less likely than not that the Veteran's current psychiatric diagnosis was incurred in or aggravated in the service, or, less likely than not caused or aggravated by his service-connected diabetes and hypertension.  The examiner opined that possible etiology of the Veteran's current depression is related to losing a job that he liked and had done for years; he is still adjusting to that somewhat, and also to his limitations due to the arthritis.  The examiner opined that minor depression is a common diagnosis in older people going through such life changes.

A chronic acquired psychiatric disability was not noted in service or clinically noted postservice prior to 2008 (according to treating physician Dr. Lewis), and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  Notably, the examiner on January 1970 service separation cited a history of "situational depression; no complications, no sequelae", which indicates that a chronic psychiatric disability was not then manifest.  As a psychosis is not shown to have been manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Veteran's private family physician Dr. Lewis did not offer any rationale in support of his opinion regarding the etiology of the Veteran's psychiatric disability.  He stated that the Veteran had voiced concerns regarding how erectile dysfunction affects his marriage, and subsequently opined that the erectile dysfunction has exacerbated the Veteran's depression; however, Dr. Lewis did not provide any explanation for this statement.  He opined that the Veteran developed depression from his medical problems "caused by diabetes", yet he did not account for the Veteran's own reports that his arthritis is his predominantly limiting physical disability.  Dr. Lewis also did not acknowledge the Veteran's job, financial, and relationship stressors, which the Veteran reported on VA examinations to be the main sources of his depression.  There is no indication that Dr. Lewis reviewed the entire record in support of his opinion.  Therefore, his opinion does not merit any substantial probative weight.

In contrast, the Board finds that the April 2011, April 2014, and June 2016 VA examiners' reports concluding that the Veteran's current psychiatric disability is not related to service or a service-connected disability (cumulatively) warrant substantial probative weight, as they incorporate findings and statements made by the Veteran throughout the pendency of this claim, and explain why the complaints and findings shown do not support a nexus between any diagnosed psychiatric disability and the Veteran's service or his service-connected diabetes mellitus, hypertension and/or erectile dysfunction; and were based on detailed mental status evaluations and thorough reviews of the record.  The examiners opined that the Veteran's service-connected diabetes mellitus, hypertension and erectile dysfunction did not cause or aggravate his psychiatric disability (which the 2016 VA examiner indicated is best characterized as depression), and included rationale that pointed to factual data, including the Veteran's own self-reports provided in clinical settings indicating that his diabetes has not been a factor in his depression.  The Board finds those opinions persuasive.  

The question of whether a disability such as diabetes mellitus, hypertension and/or erectile dysfunction causes or aggravates another disability (here, a psychiatric disability) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a variously diagnosed psychiatric disability, and the appeal in this matter must be denied.


ORDER

Service connection for a variously diagnosed psychiatric disorder, to include as secondary to a service-connected disability or disabilities, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


